Case 1:19-cv-10203-|T Document 1-5 Filed 01/30/19 Page 1 of 3

Exhibit E

 

Case 1:19-cv-10203-|T Document 1-5 Filed 01/30/19 Page 2 of 3

GPEGORlO PLLC.
301 S. Elm St.,¢ S`t§ 50?
Gr§§nshoro NC 2740`1

(336) 645__3595

 

Ju1y17,201§

Vza Emaz‘l: .jac(alcolmnblg.com

J§:El`rey A. Coh§n, Esq.

C.oh§n Busin§ss Law Group
10990'W.ilshjrc B‘lvd., Suit€ 1025
Los Ang§l§s, CA 90024

Re. Dmvn Dorl'and Coz)vrz`zht Cfaim
Dear Mr. Coh§n:

.I am legal counsel to S_onyaLarsoh. _Your correspondence _of duly 3,. 2018 to Th§ Boston Book
F.§Stival (“BBF”) has b§§n..forward§d to m§. .

The allegations pres§nt§d' m vault letter are alasclutel`v., nn§qu_ivoca_llv. §ntirelv, irr§futablv.
demonstr§bl false frivolous~. and without m§rit." 1 '

   

l am skeptical that “BBF has already admitted mji'mgemenr ofthe Woric by Ms Larson ” as you
§ll§g§. R§gard_l§ss, BBTF' is not antho'rllz§d t§ commmiicat§ on my client’s behalf and in any cas§,
no infringement occurred land no attr:burwn tc vdu`r client rs warranted

Regr§ttably, yourl client m§d§ no §l_f§rt whatsoever to engage directly With MS Larson regarding
this matter Nor did l receive any communication 'ah§r my mvlta‘n§n, rid Reb§cca Marlcovits

(“p lease forward my contch informan'on to Ms* Dor_!and, amf cbnvéy id her that 1 will be happy
-to talk with her (or her artsriteyj about any concerns she may have regarding Sonya s .s'!or'y. ”)

ln order to further evaluate this matter, please immediately forward to me for reviews ( l) a copy
of “Dorland kidney chainji-nal recipient %rk- Jzzly 2, 2015 ” (2) evidence of the allegedly
egregious ‘*dup!ication in some instances, and striking szmr°lar_z?y m others” between The Kindest
end Your client’s Work, (3) the date of §rst pliblic§tjon of your client’s Wcrk, and (4) copyright
registration number/date of your client’S W_or`k. `

B§ adv1s§d: Your client’s actions constitute harassment, defamation .pe_r se, and tortious
interference with business and contractual relations 111 particlde D`§mand` rs hereby made
' that your client cease and desist from any and all defamatory communication regarding my
' client, including without limitation a"_ny_: contact regarding this matter With any media
organization, and with her employee ..

 

 

Case 1:19-cv-10203-|T Document 1'-5 Filed 01/30/19 Page 3 of 3

Jei.‘frey A. Cohen, E-sq.
Jn-l'y }7', 2018
P-age 2 of.'£ '

My client is humbled and honored to have herwork recognized by the Boston Book Festival. If
BBF elects ~ as Would- be -their prerogative- not io publish The Kindest:e.s its.20'1-3 One Cz'!y
'One' Story selection, We Shall'consider the actions ofDevm Dor`l'and to be the proximate cause of
the resulting injury toy my client Bc assured, Ms; Dorfand will be held accouni,able. Furthennore,
if Ms. Dorland commences a lawsuit in connection with.»this matter in any state or federal co'urt,
my client will seek Rule ll sanctions against Ms. Dorland and her attorneys.

I strongly recommend you Wi_thdraw your demaritilletter-immedie.iély.

You have been notified

Nothing contained herein or not contained herein should be taken as- a Wa:`wer of any rights of my
eli'_ent', all of which are hereby expressly reserved

`Most sineerely,

 

ec: Paul Sennott, Esq-. via email.‘ ..anl _ .sennofrwiih"ems-.eem

 

